PER CURIAM.
The order appealed from was made upon a motion pursuant to section 255 of the Municipal Court act (Laws 1902, p. 1563, c. 580), upon the pleadings, a portion of the testimony, and affidavits, on the ground of newly discovered evidence, and because of fraud. Under the decision of this court in Altmark v. Haimowitz, 55 Misc. Rep. 195, 105 N. Y. Supp. 205, the order of the court below, not having been made upon a case settled, was improper, and therefore should be reversed, and the judgment reinstated.
Order reversed, with costs, and judgment reinstated.